IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 22, 2009
                                     No. 08-60456
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

MIGUEL ANGEL CRUZ-MELGAR

                                                   Petitioner

v.

ERIC H HOLDER, JR., U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A99 523 882


Before HIGGINBOTHAM, BARKSDALE, and HAYNES, Circuit Judges.
PER CURIAM:*
       Miguel Angel Cruz-Melgar, a minor, petitions for review of the decision of
the Board of Immigration Appeals (BIA) denying his application for asylum.
Cruz contends, as the Immigration Judge (IJ) concluded, that his application
should have been granted because he will be persecuted on account of his
membership in a particular social group consisting of young Honduran males



       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                 No. 08-60456

targeted by gangs for recruitment. (Because Cruz has not challenged the BIA’s
conclusion that he was not entitled to withholding of removal or relief under the
Convention Against Torture, any such claims are abandoned. See Soadjede v.
Ashcroft, 324 F.3d 830, 833 (5th Cir. 2003).)
      In reviewing decisions of the BIA, we review questions of law de novo but
defer “to the BIA's interpretation of immigration statutes unless the record
reveals compelling evidence that the BIA's interpretation is incorrect”. Gomez-
Palacios v. Holder, 560 F.3d 354, 358 (5th Cir. 2009). Findings of fact are
reviewed for substantial evidence. Id. “This court reviews the order of the BIA
and will consider the underlying decision of the IJ only if it influenced the
determination of the BIA.” Id.
      Cruz contends the BIA erred in failing to consider the history of
harassment and mistreatment suffered by Cruz and his family at the hands of
gang members. Cruz maintains the BIA should have considered documentary
evidence showing the Honduran population in general has problems with gang
members and young men are typically recruited for gang membership. Cruz has
not established the evidence compels a contrary conclusion from that reached by
the BIA. See Eduard v. Ashcroft, 379 F.3d 182, 190 (5th Cir. 2004).
      DENIED.




                                       2